

2016 AMENDED AND RESTATED MARK B. DUNKERLEY EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered by and
between MARK B. DUNKERLEY (“Employee”) and each of Hawaiian Holdings, Inc.
(“HH”) and its wholly owned subsidiary Hawaiian Airlines, Inc. (“HA”); which
companies are individually and collectively identified herein as the “Company”.
The parties hereto hereby amend and restate the employment agreement between and
among Employee, HH and HA, as most recently amended effective November 15, 2012
(the “Prior Agreement”) and replace it in its entirety with this Agreement,
effective January 1, 2017. The Company and Employee wish to continue their
employer-employee relationship on the terms and conditions set out below.
In consideration of the mutual agreements hereinafter set forth, Employee and
the Company have agreed and do hereby agree as follows:
1.Employment as President and Chief Executive Officer; Service as Director. The
Company does hereby continue to employ Employee as President and Chief Executive
Officer and Employee does hereby accept and agree to such continued employment.
Employee’s duties during the Employment Period (defined below) shall be the
executive, managerial and reporting duties required of a chief executive officer
of a corporation and such other duties as the Board of Directors of the Company
shall from time to time prescribe and as provided in the Bylaws of the Company,
including but not limited to direct responsibility for and supervision of all
aspects of the business and affairs of HH and HA. Employee shall report directly
to the respective Board of Directors of each of HH and HA, as applicable, for
the Employment Period. No other person or persons will occupy a position or have
any authority with respect to the Company that is equal to or greater than the
position and authority of Employee, other than the Board of Directors. Except
for the internal auditor, all other persons who are employed by the Company will
report directly or indirectly to Employee, and no other persons will report to
the Board of Directors of HH or HA or any member of these Boards of Directors
other than Employee. Employee shall devote his full time, energy, and skill to
the performance of his duties for the Company and for the benefit of the
Company, except for reasonable vacations authorized by the respective Board of
Directors of HH and HA, as applicable, and reasonable absences because of
illness. Employee shall be eligible for up to four (4) weeks of vacation
annually, subject to requirements of operations and as duties may permit
provided that unused vacation shall not be accrued and the Company shall not
make payment to Employee for unutilized vacation. Furthermore, Employee shall
exercise due diligence and care in the performance of his duties to the Company
under this Agreement. During the Term, (i) HH shall cause Employee to be
appointed to serve as a director of the Board of Directors of HA and (ii) the
Board of Directors of HH shall nominate Employee for election to HH’s Board of
Directors and HH shall use its good faith efforts to elect Employee to such
position.
2.Term of Agreement. The term of this Agreement (“Initial Term”) shall commence
on January 1, 2017 (the “Renewal Effective Date”) and shall continue until March
1, 2018. The period of time commencing on the Renewal Effective Date and ending
on the expiration date of the Term, or, if earlier, the date of termination of
Employee’s employment (“Termination Date”) under this Agreement shall be
referred to as the “Employment Period.” Beginning on March 1, 2018, this
Agreement will renew automatically for additional, 1 year terms (each, an
“Additional Term”, and together with the Initial Term, the “Term”) unless either
Party provides the other Parties with written notice of nonrenewal on or before
September 30 of the calendar year prior to the date of automatic renewal. For
the avoidance of doubt, neither the lapse of this Agreement by its terms nor
non-renewal of this Agreement will by itself constitute termination of
employment nor grounds for resignation for Good Reason.


1

--------------------------------------------------------------------------------




3.    Compensation.
a)    Base Salary. The Company shall pay Employee, and Employee agrees to accept
from the Company as payment for his services to the Company, a base salary at
the rate of $725,000 per year (“Base Salary”), payable in equal semi-monthly
installments or at such other time or times as Employee and the Company shall
agree, provided that in no event will such payment be made later than the 409A
Limit as defined in Section 22(a) hereof. Employee’s Base Salary will be
reviewed by the Compensation Committee of the Board at least annually beginning
in February 2017 for possible increases.
b)    Performance/Incentive Bonus. Employee will be eligible to receive an
annual performance/incentive bonus (with a pro rata adjustment for any partial
year period caused by the Termination Date being other than December 31 of any
year, subject to attainment of performance targets) of a target amount of one
hundred and twenty-five percent (125%) and a maximum of two hundred percent
(200%) of his annual salary. The bonus plan will be based upon achievement of
goals set forth under the 2016 Management Incentive Plan (or its successor plan)
and such goals shall be consistent with those set for other executive officers,
and any annual performance/incentive bonus thereunder with respect to calendar
years prior to 2017 shall be payable in accordance with the Prior Agreement and
such 2016 Management Incentive Plan (or successor or other applicable plan).
Employee and the Company may, but shall have no obligation to, agree that a
portion of Employee’s performance/incentive bonus will be paid in shares of
common stock of HH valued in a manner agreed upon by the parties. Any
performance/incentive bonus pursuant to this paragraph shall be paid no later
than the 409A Limit as defined in Section 22(a) hereof.
c)    Prior Equity Awards. Notwithstanding any provision of this Agreement to
the contrary, the vesting (including accelerated vesting) and other terms of all
equity awards granted to Employee before the Renewal Effective Date (the “Prior
Equity Awards”) shall continue to be governed by the terms of the Prior
Agreement and the applicable equity award agreements; provided, however, that
any accelerated vesting pursuant to Employee’s termination shall be subject to
the Release (as such term is defined herein) provisions of Section 8(f) of this
Agreement.
d)    Fiscal 2017 Prior Equity Awards. During the first fiscal quarter of fiscal
2017 at approximately the same time as other management equity grants, Employee
will be granted equity awards with a value of approximately $2,100,000 with the
number of shares and types of awards determined in the manner consistent with
Employee’s equity awards granted during fiscal 2016 and on the terms set forth
in Section 3.f.
e)    401(k) Plan. Employee shall be eligible to participate in the Company’s
401(k) retirement plan with employer “match” contributions of 2% of Employee’s
Base Salary or such greater percentage as may be generally made available to
non-contract employees, in each case to the maximum allowable legal limit.
f)    Restricted Stock Unit Awards.
(i)    Prior to the Renewal Effective Date, Employee has been granted certain
Type A Restricted Stock Units that vest only if the Company achieves pre-tax net
profits, determined in accordance with U.S. generally accepted accounting
principles, of at least an aggregate of one million dollars over any rolling two
consecutive Company fiscal quarters in the period commencing with the first full
Company fiscal quarter after the grant date and through the last full Company
fiscal quarter ending during a limited period after the grant date ( the “Type A
Restricted Stock Unit Performance Metric”). The outstanding Type A Restricted
Stock Units will continue to be governed by their terms as set forth in the
Prior Agreement and applicable plans and grant agreements. In addition, during
the first fiscal quarter of fiscal 2017, Employee will be granted Type A
Restricted Stock Units with a value of


2

--------------------------------------------------------------------------------




approximately $1,400,000 and the number of shares subject to, and other terms
of, such Type A Restricted Stock Units determined in a manner consistent with
the awards granted to Employee in fiscal 2016, together with any necessary
conforming changes.
(ii)    Type A Restricted Stock Unit – Qualifying Change in Control.
Notwithstanding any provision of this Agreement to the contrary, in the event of
a Change in Control as defined in Sections 11(a), 11(b) (but substituting 50%
for 40% in Sections 11(a) and (b)), 11(c) or 11(d) hereof occurs during the Term
(a “Qualifying Change in Control”) while Employee remains employed by the
Company (or within twenty-nine (29) days following Employee’s termination of
employment pursuant to Section 7(c) or (d) of this Agreement), any unvested Type
A Restricted Stock Unit shares shall be assumed or substituted by the acquirer
for an equity award equivalent in all material respects to the Type A Restricted
Stock Unit (an “Equivalent Type A Award”). In such event, the Type A Restricted
Stock Unit Performance Metric shall be deemed satisfied (without need for
certification by the Compensation Committee) and the Type A Restricted Stock
Unit award shall remain subject to the remaining service-based vesting
provisions, subject to accelerated vesting pursuant to Section 8 hereof. If any
Type A Restricted Stock Unit shares required to be assumed or substituted for an
Equivalent Type A Award are not so assumed or substituted, then such Type A
Restricted Stock Unit shall become 100% vested upon such Qualifying Change in
Control.
(iii)    Type B Restricted Stock Unit. Prior to the Renewal Effective Date,
Employee has been granted certain Type B Restricted Stock Units that vest based
upon the Company’s performance against performance metrics established for such
Type B Restricted Stock Units, determined consistent with past practice,
together with any necessary conforming changes (the “Type B Restricted Stock
Unit Performance Metric”). The outstanding Type B Restricted Stock Units will
continue to be governed by their terms as set forth in the Prior Agreement and
applicable plans and grant agreements. In addition, during the first fiscal
quarter of fiscal 2017, Employee will be granted Type B Restricted Stock Units
with a value of approximately $700,000 and the number of shares subject to, and
other terms of, such Type B Restricted Stock Units determined in a manner
consistent with the awards granted to Employee in fiscal 2016, together with any
necessary conforming changes.
(iv)    Type B Restricted Stock Unit – Qualifying Change in Control.
Notwithstanding any provision of this Agreement to the contrary, in the event of
a Change in Control as defined in Sections 11(a), 11(b) (but substituting 50%
for 40% in Sections 11(a) and (b)), 11(c) or 11(d) hereof occurs during the Term
(a “Qualifying Change in Control”) while Employee remains employed by the
Company (or within twenty-nine (29) days following Employee’s termination of
employment pursuant to Section 7(c) or (d) of this Agreement), any unvested Type
B Restricted Stock Unit shares shall be assumed or substituted by the acquirer
for an equity award equivalent in all material respects to the Type B Restricted
Stock Unit (an “Equivalent Type B Award”). In such event, the Type B Restricted
Stock Unit Performance Metric shall be deemed satisfied (without need for
certification by the Compensation Committee) and the extent to which the Type B
Restricted Stock Unit Performance Metric has been achieved shall be determined
under the same methodology as outlined above (to be determined by the
Compensation Committee immediately prior to the consummation of the Change in
Control), but using a truncated Type B Restricted Stock Unit Performance Period
commencing on the Renewal Effective Date and terminating on the date of the
consummation of the Change in Control (including such date), subject to
accelerated vesting pursuant to Section 8 hereof. Any remaining service based
vesting requirements shall still apply, subject to accelerated vesting pursuant
to Section 8 hereof. If any Type B Restricted Stock Unit shares required to be
assumed or substituted for an Equivalent Type B Award are not so assumed or
substituted, then such Type B Restricted Stock Unit shall become 100% vested
with respect to any remaining service-based vesting, at the level of performance
determined pursuant to the methodology specified in the second previous
sentence, upon such Qualifying Change in Control.


3

--------------------------------------------------------------------------------




g)    Reservation of Shares. The Company shall use its good faith efforts to
ensure that a sufficient number of shares remain available for issuance under a
Company equity compensation plan for the issuance of the Type A Restricted Stock
Units and Type B Restricted Stock Units issued hereunder. The Company shall use
its good faith efforts to register any shares of Company common stock issuable
pursuant to Type A Restricted Stock Units and Type B Restricted Stock Units on
Form S-8 (or any applicable successor form).
h)    Net Withholding. The Type A Restricted Stock Unit and Type B Restricted
Stock Unit and any future equity awards granted pursuant to Section 3(j) below
shall provide that any minimum required tax withholding shall be addressed
through a net issuance, whereby that number of shares with a fair market value
equal to the minimum required withholding amount shall be retained by the
Company in order to offset the Company’s obligation for tax withholding payment
costs for Employee’s taxes.
i)    Substantial Risk of Forfeiture. For the avoidance of doubt, any Type A
Unearned Performance-Based Full Value Awards (as defined in Section
8(a)(iv)(2)), all Type B Earned Performance-Based Full Value Awards (as defined
in Section 8(a)(iv)(3)) and all Type B Unearned Performance-Based Full Value
Awards (as defined in Section 8(a)(iv)(4)) shall be considered subject to a
substantial risk of forfeiture until both the applicable Type A and Type B
performance metrics are satisfied or deemed satisfied.
j)    Future Equity Awards. Employee shall be eligible for future equity awards
beginning in 2017 in forms and amounts determined by the Compensation Committee
in its discretion.
4.    Fringe Benefits. Employee shall be entitled to participate, at the
Company’s expense, in any benefit programs adopted from time to time by the
Company for the benefit of its executive employees and Employee shall be
entitled to receive such other fringe benefits as may be granted to him from
time to time by the Company’s Board of Directors. Any reimbursement pursuant to
this Section 4 shall be paid as soon as practicable, provided that, to the
extent required to comply with Section 409A of the Internal Revenue Code (the
“Code”), such reimbursement shall be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.
While he is employed hereunder (unless otherwise noted), Employee shall be
entitled to receive the following benefits:
a)    Benefit Plans. Employee shall be entitled to participate in any benefit
plans relating to stock options, stock purchases, pension, thrift, profit
sharing, life and disability insurance, medical coverage, executive medical
coverage, education, or other retirement or employee benefits available to other
executive employees of the Company, subject to any restrictions (including
waiting periods) specified in such plans.
b)    Automobile. The Company shall provide Employee with an automobile
allowance of $1,000 per month.
c)    Travel Benefits. Employee and Employee’s spouse or domestic partner shall
be entitled to travel benefits on Company flights (but not charter flights) at
the P1A/F1 category. Employee’s eligible dependents, if any, shall be entitled
to travel benefits on Company flights (but not charter flights) at the P1A/F1
category when traveling with Employee and/or Employee’s spouse or domestic
partner; when not traveling with Employee and/or Employee’s spouse or domestic
partner, eligible dependents shall be entitled to travel benefits on Company
transpacific flights (but not charter flights) at the S1A/F3 category and
interisland flights at the S1A/F3 category. Employee and Employee’s spouse or
domestic partner and eligible dependents shall be entitled to travel benefits on
other airlines at the sole discretion of such airlines, at a comparable level to
that provided to other Company executive officers. Upon Employee’s employment
termination (other than for Cause, as defined herein, or pursuant to Employee’s
death), subject to Employee’s signing and not revoking a release of claims in
favor of the Company


4

--------------------------------------------------------------------------------




substantially in the form attached as Exhibit A to this Agreement (a “Release”),
the lapse of any statutory period for revoking the Release, and such Release
becoming effective in accordance with its terms within twenty-nine (29) days
following the Termination Date, Employee and Employee’s spouse or domestic
partner and eligible dependents shall receive, commencing on the Termination
Date, for the duration of Employee’s life the Company travel benefits described
above (but not the other travel benefits on other airlines) up to a maximum
imputed taxable income, in the aggregate, of $25,000 per calendar year. The
travel benefits provided pursuant to the preceding sentences of this Section
4(c) shall be provided on a basis that is no less beneficial than travel
benefits provided as of the Renewal Effective Date, and no less beneficial when
compared to the travel benefits enjoyed by any other employee of the Company or
by any member of the Board of Directors, whichever is better (subject to the
$25,000 annual limitation and the exclusion of travel benefits on other airlines
for the post-termination Company travel benefits). Such lifetime travel benefits
shall cease to be provided in the event Employee breaches his obligations under
Sections 6 or 10 of this Agreement.
d)    Executive Long-Term Disability Insurance Plan. Employee will be included
in the Company’s Executive Long-Term Disability Insurance Plan, as it may be
modified from time to time, at the Company’s expense.
e)    Business Expenses. The Company shall reimburse Employee for any and all
necessary, customary, and usual expenses, properly receipted in accordance with
Company policies, incurred by Employee on behalf of the Company.
f)    Life Insurance. The Company shall pay the premium for term life insurance
coverage of $300,000.
g)    Annual Physical. The Company shall reimburse Employee (or pay directly)
for the reasonable costs of an annual executive full physical examination.
h)    Retiree Medical. Upon any termination of his employment hereunder,
Employee shall be eligible to participate in the Company’s Executive Retiree
Medical Plan on the same terms as apply to other Eligible Retirees (as such term
is defined in such plan).
5.    Relocation. Upon Employee’s termination of service other than for Cause,
then, subject to Employee (or his beneficiary) signing and not revoking a
Release, the lapse of any statutory period for revoking the Release, and such
Release becoming effective in accordance with its terms within twenty-nine (29)
days following the Termination Date, the Company will reimburse Employee for
eligible costs related with relocation from Hawaii (including eligible costs
incurred on or after such employment termination but prior to the effectiveness
of the Release), which will include but not be limited to the following items:
(i) the reasonable out-of-pocket costs of moving his household goods and
belongings from Hawaii, including packing, unpacking, shipping and insurance,
(ii) the shipment of one automobile, and (iii) travel costs for Employee and his
domestic partner directly related to Employee’s relocation from Hawaii
(collectively referred to as the “Termination Expenses”). The Termination
Expenses will be reimbursed up to a maximum of $50,000. Notwithstanding the
foregoing in order to receive reimbursement of the Termination Expenses under
this Section 5, such Termination Expense must be incurred on or before the end
of the second calendar year following the calendar year in which Employee’s
termination of employment occurs and reimbursement of such Termination Expense
shall be made as soon as administratively feasible following submission of such
expense but shall in any event be made on or before the end of the third
calendar year following the calendar year in which Employee’s termination of
employment occurs.
6.    Confidential Information. Employee recognizes that by reason of his
employment by and service to the Company he will occupy a position of trust with
respect to business and technical information of a secret or confidential nature
which is the property of the Company which will be


5

--------------------------------------------------------------------------------




imparted to him from time to time in the course of the performance of his duties
hereunder. Employee acknowledges that such information is a valuable and unique
asset of the Company and agrees that he shall not, during or after the Term of
this Agreement, use or disclose directly or indirectly any confidential
information of the Company to any person, except that Employee may use and
disclose to authorized personnel of the Company such confidential information as
is reasonably appropriate in the course of the performance of his duties
hereunder. Confidential information of the Company shall include all information
and knowledge of any nature and in any form relating to the Company including
but not limited to, business plans; development projects; computer software and
related documentation and materials; designs, practices, processes, methods,
know-how and other facts relating to the business of the Company; advertising,
promotions, financial matters, sales and profit figures, customers or customer
lists. Confidential information shall not include any information that is or
shall become publicly known through no fault of Employee and any information
received in good faith from a third party who has the right to disclose such
information and who has not received such information, either directly or
indirectly, from the Company.
7.    Termination of Employee’s Employment.
a)    Death; Disability. If Employee dies while employed by the Company, his
employment shall immediately terminate. If, as a result of Employee’s mental or
physical incapacity, Employee shall be unable to perform the services for the
Company contemplated by this Agreement in the manner in which he previously
performed them during an aggregate of one hundred twenty (120) business days in
any consecutive seven (7) month period (“Disability”), Employee’s employment may
be terminated by the Company for Disability. In the event of Disability or
death, Employee or Employee’s beneficiaries, as the case may be, (i) shall
continue to be paid the Base Salary through the Termination Date and a
performance/incentive bonus, pro-rated to reflect the date of death or
Disability, and subject to attaining the requisite performance milestones and
payable at the same time as other participants, as determined in accordance with
Section 3(b), and (ii) shall retain his vested equity compensation awards and
other vested benefits and rights under the Company’s benefit plans in accordance
with the terms of such plans and this Agreement. In the case of death,
Employee’s beneficiaries or his estate shall receive benefits in accordance with
the Company’s retirement, insurance and other applicable programs and plans then
in effect, including the proceeds of the life insurance policy described under
Section 4(f) above.
(i)    Any Type A Unearned Performance-Based Full Value Awards (as defined in
Section 8(a)(iv)(2)) shall remain outstanding and shall be treated in the manner
set forth in Section 8(a)(iv)(2) except that Employee shall not be 100% vested
in the award as a result of termination of employment and shall only be entitled
to payment of that portion of the award that has satisfied the service-based
vesting requirements as of the Termination Date.
(ii)    Any Type B Earned Performance-Based Full Value Awards (as defined in
Section 8(a)(iv)(3)) and Type B Unearned Performance-Based Full Value Awards (as
defined in Section 8(a)(iv)(4)) shall remain outstanding and shall be earned and
paid in the same manner as if Employee had remained employed for the entire
performance period except that Employee shall only be entitled to payment of
that portion of the award that has satisfied the service-based vesting
requirements as of the Termination Date.
b)    Termination by the Company for Cause. The Company may terminate Employee’s
employment under this Agreement for “Cause” (as defined herein) at any time
prior to expiration of the Term, only upon the occurrence of any one or more of
the following events:
(i)    The material breach by Employee of his obligations hereunder, after
Employee has been given written notice specifying the breach and has been
provided a thirty (30) day opportunity to cure. This includes, without
limitation, willful neglect of Employee’s duties or Employee’s


6

--------------------------------------------------------------------------------




willful failure (other than any such failure resulting from the termination of
Employee’s employment pursuant to his death, Disability, retirement or Good
Reason, as provided elsewhere in this Agreement) to implement or adhere to
policies established by, or directives of, the Company’s Board of Directors.
(ii)    Employee is convicted of, or pleads guilty or no contest to a felony, or
written evidence is presented to the Board that Employee engaged in a crime that
may have an adverse impact on the Company’s reputation and standing in the
community.
(iii)    Employee commits fraud in connection with the business affairs of the
Company, regardless of whether said conduct is designed to defraud the Company
or others.
In the event of termination for Cause, the Company shall pay Employee any
portion of Employee’s Base Salary accrued, but not paid, prior to the
Termination Date. In the event of termination for Cause, the Company’s
obligation to pay Employee’s Base Salary for any periods after the Termination
Date shall cease as of the Termination Date, all of Employee’s equity
compensation awards shall immediately cease vesting, and all of Employee’s
benefits shall cease, except as otherwise required by law; provided that
Employee shall retain his vested equity compensation awards and other vested
benefits and rights under the Company’s benefit plans in accordance with the
terms of such plans and this Agreement. For the avoidance of doubt, Employee
shall be entitled to the benefits set forth in Section 7(a)(i) and (ii) above.
If Employee’s employment is terminated for Cause, Employee’s employment may be
terminated on written notice, effective immediately, unless otherwise expressly
provided for in this Agreement.
c)    Termination by the Company without Cause. The Company shall have the right
to terminate this Agreement prior to the expiration of the Term, at any time,
without Cause. In the event the Company shall so elect to terminate this
Agreement, Employee shall be eligible to receive compensation pursuant to the
provisions of Section 8 hereof. For avoidance of doubt, the Company’s notice
that it chooses to not renew this Agreement will not result in any compensation
pursuant to the provisions of Section 8 hereof.
d)    Termination by Employee for Good Reason. Employee shall have the right to
terminate this Agreement for “Good Reason” (as defined herein). For purposes of
this Agreement, “Good Reason” shall mean the occurrence, without Employee’s
prior written consent, of any one or more of the following events:
(i)    The assignment to Employee of any duties that are materially inconsistent
with Employee’s duties as Chief Executive Officer, or that reflect a material
reduction of his powers and responsibilities;
(ii)    Employee’s ceasing to report solely to the Board of Directors;
(iii)    A negative change to Employee’s title;
(iv)    The Company’s material breach of any of the provisions of this
Agreement, or a material adverse change in the conditions of Employee’s
employment (e.g., including, without limitation, a failure by the Company to
provide Employee with incentive compensation and benefit plans that provide
comparable benefits and amounts as such type of programs as are provided to
other Company executive officers, etc.);
(v)    The relocation of the Company’s principal executive offices to a location
outside of the Honolulu area or the Company’s requiring Employee to be based
anywhere other than the Company’s principal executive offices, except for travel
on Company business to an extent substantially consistent with Employee’s
position and responsibilities;


7

--------------------------------------------------------------------------------




(vi)    Following a change in control (as defined in Section 11), Employee not
remaining as the chief executive officer of a successor publicly-traded Company;
or
(vii)    A failure by the Company to maintain Directors’ and Officers’ insurance
as set forth in Section 20.
For avoidance of doubt, the Board’s decision to appoint a President of the
Company or to increase the responsibilities of other officers of the Company as
part of a succession planning process will not be an event that gives rise to
Good Reason. Employee agrees to provide the Company thirty (30) days’ prior
written notice of any termination for Good Reason within ninety (90) days’ of
Employee becoming aware of the occurrence of any of the foregoing (except in the
case of a termination pursuant to subparagraph (vi) hereof), during which 30-day
period the Company shall have the right to cure the circumstances giving rise to
the Good Reason stated in such notice. In the event of termination for Good
Reason, Employee shall be eligible to receive compensation pursuant to the
provisions of Section 8 hereof.
e)    Termination by Employee Without Good Reason. Employee shall have the right
to terminate this Agreement without Good Reason. In the event of a resignation
by Employee without Good Reason, the Company shall pay Employee any portion of
Employee’s Base Salary accrued, but not paid, prior to the Termination Date, all
of Employee’s equity compensation awards shall immediately cease vesting, and
all of Employee’s benefits shall cease, except as otherwise required by law or
as otherwise provided herein; provided that Employee shall retain his vested
equity compensation awards and other vested benefits and rights under the
Company’s benefit plans in accordance with the terms of such plans and this
Agreement. For the avoidance of doubt, Employee shall be entitled to the
benefits set forth in Section 7(a)(i) and (ii) above. Employee’s notice that he
chooses to not renew this Agreement is not a resignation or termination of this
Agreement without Good Reason.
f)    Additional Severance Payment. In addition to any severance payments
otherwise described in Sections 7 or 8, if Employee remains employed with the
Company through March 1, 2018 and if the Company achieves pre‐tax net profits,
determined in accordance with U.S. generally accepted accounting principles, of
at least an aggregate of one million dollars over any rolling two consecutive
Company fiscal quarters in fiscal 2017, he will be entitled to receive a
lump‐sum cash severance payment equal to $1,250,000 upon his termination of
employment for any reason on or after March 1, 2018, subject to any delay
required by the provisions of Section 22.
8.    Compensation Upon Termination by the Company Other than for Cause or By
Employee for Good Reason.
a)    Compensation Upon Termination by the Company Other than for Cause or By
Employee for Good Reason. If Employee’s employment shall be terminated (i) by
act of the Company other than for Cause during the Term, or (ii) by Employee for
Good Reason during the Term, then subject to Employee signing and not revoking a
Release, the lapse of any statutory period for revoking the Release, and such
Release becoming effective in accordance with its terms within twenty-nine (29)
days following Employee’s Termination Date, the Company shall provide severance
pay and benefits as follows:
(i)    Payment of Unpaid Base Salary, Performance/Incentive Bonus, and
Additional Severance Payment. The Company shall immediately pay Employee any
portion of Employee’s Base Salary accrued, but not paid, prior to the
Termination Date, a performance/incentive bonus for such year, subject to
attaining the requisite performance milestones and payable at the same time as
other participants, as determined in accordance with Section 3(b), and a rating
determined by the Compensation Committee consistent with its determination for
other executives for all objectives that are intended to constitute
performance-based compensation under Code Section 162(m). The Company


8

--------------------------------------------------------------------------------




shall immediately pay Employee the Additional Severance Payment described in
Section 7(f), subject to attaining the requisite performance milestones set
forth in such Section and payable when achievement of such performance milestone
is certified by the Compensation Committee.
(ii)    Lump Sum Payment. Employee shall receive, on the twenty-ninth (29th) day
following the Termination Date, or such later time as is required pursuant to
Section 22 hereof, a lump sum cash severance payment in an amount equal to 3
times the amount of Employee’s total Base Salary and average annual bonus
payment received during the 36 month period immediately prior to such
termination, up to a maximum severance payment of $4,000,000.
(iii)    Continuation of Medical and Other Benefits. Throughout the Term of this
Agreement from and after the Termination Date, the Company shall continue to
provide Employee with (i) life insurance coverage and disability benefits as if
Employee’s employment under the Agreement had not been terminated; provided that
coverage (as distinct from benefits due to a disability incurred prior to the
Termination Date) under the Company’s long term disability insurance will not be
included as part of benefits provided after termination of employment, because
the carrier limits provision of such to active employees and (ii) Travel
Benefits set forth in Section 4(c), as if Employee’s employment under the
Agreement had not been terminated. In lieu of subsidized COBRA, and payable
whether or not Employee elects COBRA coverage, Employee will also receive
continued payments of $3,000 per month through the end of the Term. If required
by law or otherwise allowed by the relevant carrier, Employee will be afforded
the opportunity to continue such benefits at Employee’s own cost after the
benefits provided under this Section 8(c) have expired.
(iv)    Full-Value Award Vesting Acceleration.
(1)    Type A Restricted Stock Unit and Other Similar Full-Value Awards As To
Which Only Service-Based Vesting Requirements Remain. The Type A Restricted
Stock Unit and any future full-value awards subject to performance-based vesting
similar to the Type A Restricted Stock Unit, in each case as to which the
performance-based vesting metrics have been met or are deemed to have been met
as of the Termination Date pursuant to the terms of this Agreement and/or the
underlying equity agreement and as to which only service-based vesting
requirements remain (all such awards are referred to herein as the “Type A
Earned Performance-Based Full Value Awards”), shall be vested 100% as to the
shares earned by virtue of satisfying or being deemed to satisfy the
performance-based vesting metrics and shall be paid out on the twenty-ninth
(29th) day following the Termination Date, or such later date as is required to
avoid the imposition of additional taxes under Code Section 409A pursuant to
Section 22 hereof. Notwithstanding the foregoing, in the event the twenty-ninth
(29th) day following the Termination Date or such later date as is required to
avoid the imposition of additional taxes under Code Section 409A is not a
Distribution Date, the Type A Earned Performance-Based Full Value Awards shall
be distributed on the first succeeding Distribution Date, but in no event later
than the 409A Limit.
(2)    Type A Restricted Stock Unit and Other Similar Full-Value Awards As To
Which Performance-Based Vesting Requirements Remain. The Type A Restricted Stock
Unit and any future full-value awards subject to performance-based vesting
similar to the Type A Restricted Stock Unit, in each case as to which the
performance-based vesting metrics have not been met or deemed to have been met
as of the Termination Date pursuant to the terms of this Agreement and/or the
underlying equity agreement (all such awards are referred to herein as the “Type
A Unearned Performance-Based Full Value Awards”) shall remain outstanding and if
the applicable performance metric is satisfied by March 1, 2018 (or the last day
of any Additional Term, if applicable), shall be vested 100% as to the shares
earned by virtue of satisfying the performance-based vesting metrics. The vested
shares subject to the Type A Unearned Performance-Based Full Value Awards shall
be paid out on the twenty-ninth (29th) day following the Compensation
Committee’s written certification thereof (which the


9

--------------------------------------------------------------------------------




Compensation Committee shall be obligated to certify within sixty (60) days
following the achievement of the applicable performance metric), or such later
date as is required to avoid the imposition of additional taxes under Code
Section 409A pursuant to Section 22 hereof. Notwithstanding the foregoing, in
the event the twenty-ninth (29th) day following the Compensation Committee
certification or such later date as is required to avoid the imposition of
additional taxes under Code Section 409A is not a Distribution Date, the Type A
Unearned Performance-Based Full Value Awards shall be distributed on the first
succeeding Distribution Date, but in no event later than the 409A Limit.
(3)    Type B Restricted Stock Unit and Other Similar Full-Value Awards As To
Which the Performance-Period Has Not Ended but the Performance Metric Has Been
Satisfied. The Type B Restricted Stock Unit and any future full-value awards
subject to performance-based vesting similar to the Type B Restricted Stock
Unit, in each case as to which the applicable performance period has not yet
ended but for which the Type A Restricted Stock Unit Performance Metric or other
similar performance metric has been certified by the Compensation Committee as
satisfied or deemed to have been satisfied prior to the Termination Date
pursuant to the terms of this Agreement and the underlying equity agreement (all
such awards are referred to herein as the “Type B Earned Performance-Based Full
Value Awards”), shall have their performance periods truncated to the Employee’s
Termination Date, and Employee shall vest in 100% of the shares earned by virtue
of the Company’s performance through the Termination Date relative to the
performance metrics specified in this Agreement and/or the underlying equity
agreement for the truncated performance period. Such awards shall be paid out on
the twenty-ninth (29th) day following the Compensation Committee’s written
certification (which the Compensation Committee shall be obligated to certify
within sixty (60) days following the achievement of the applicable performance
metric), or such later date as is required to avoid the imposition of additional
taxes under Code Section 409A pursuant to Section 22 hereof. Notwithstanding the
foregoing, in the event the twenty-ninth (29th) day following the Compensation
Committee certification of the number of shares of Company common stock payable
in respect of the Type B Earned Performance-Based Full Value Awards or such
later date as is required to avoid the imposition of additional taxes under Code
Section 409A is not a Distribution Date, the Type B Earned Performance-Based
Full Value Awards shall be distributed on the first succeeding Distribution
Date, but in no event later than the 409A Limit.
(4)    Type B Restricted Stock Unit and Other Similar Full-Value Awards As To
Which the Performance-Period Has Not Ended and the Performance Metric Has Not
been Satisfied. The Type B Restricted Stock Unit and any future full-value
awards subject to performance-based vesting similar to the Type B Restricted
Stock Unit, in each case as to which the applicable performance period has not
yet ended and for which the Type A Restricted Stock Unit Performance Metric or
other similar performance metric has not been certified by the Compensation
Committee as satisfied prior to the Termination Date pursuant to the terms of
this Agreement and/or the underlying equity agreement (all such awards are
referred to herein as the “Type B Unearned Performance-Based Full Value
Awards”), shall remain outstanding and if the Type B Restricted Stock Unit
Performance Metric or other similar performance metric is satisfied by March 1,
2018 (or the last day of any Additional Term, if applicable), shall have their
performance periods truncated to the Employee’s Termination Date, and Employee
shall vest in 100% of the shares earned by virtue of the Company’s performance
through the Termination Date relative to the performance metrics specified in
this Agreement and/or the underlying equity agreement for the truncated
performance period. Such awards shall be paid out on the twenty-ninth (29th) day
following the Compensation Committee’s written certification of the satisfaction
of the Type B Restricted Stock Unit Performance Metric or other similar
performance metric and the number of shares of Company common stock payable in
respect of the Type B Earned Performance-Based Full Value Awards (which the
Compensation Committee shall be obligated to certify within sixty (60) days
following the achievement of the Type B Restricted Stock Unit Performance Metric
or other similar performance metric), or such later date as is required to avoid
the imposition of additional taxes under Code Section 409A pursuant to Section
22 hereof. Notwithstanding the foregoing, in the event the twenty-


10

--------------------------------------------------------------------------------




ninth (29th) day following the Compensation Committee certification or such
later date as is required to avoid the imposition of additional taxes under Code
Section 409A is not a Distribution Date, the Type B Unearned Performance-Based
Full Value Awards shall be distributed on the first succeeding Distribution
Date, but in no event later than the 409A Limit.
b)    No Mitigation Required; No Other Entitlement to Benefits Under Agreement.
Employee shall not be required in any way to mitigate the amount of any payment
provided for in this Section 8, including, but not limited to, by seeking other
employment, nor shall the amount of any payment provided for in this Section 8
be reduced by any compensation earned by Employee as the result of employment
with another employer after the Termination Date, or otherwise. Except as set
forth in this Section 8, following a termination governed by this Section 8,
Employee shall not be entitled to any other compensation or benefits set forth
in this Agreement, except as may be separately negotiated by the parties and
approved by the Board of Directors of the Company in writing in conjunction with
the termination of Employee’s employment under this Section 8 or as otherwise
provided for in this Agreement.
c)    Release of Claims. Receipt of the severance payments and benefits
specified in this Section 8 shall be contingent on Employee’s execution of a
Release, and the lapse of any statutory period for revocation, and such release
becoming effective in accordance with its terms within twenty-nine (29) days
following the Termination Date. Any severance payment to which Employee
otherwise would have been entitled during such twenty-nine (29) day period shall
be paid by the Company in full arrears on the twenty-ninth (29th) day following
Employee’s employment Termination Date or such later date as is required to
avoid the imposition of additional taxes under Code Section 409A, together, with
respect to any cash severance payments, with interest at the same rate as
provided in Section 22(b).
9.    Code Section 280G .
a)    Best Results Treatment. If any payment or benefit Employee would receive
pursuant to this Agreement or otherwise on or after the date that is one year
following the Renewal Effective Date, including accelerated vesting of any
equity compensation (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the Excise Tax, then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: (A) cash payments that are not nonqualified deferred compensation subject
to Section 409A of the Code and the Department of Treasury Regulations and other
guidance promulgated thereunder (“Section 409A”) shall be reduced first and in
reverse chronological order such that the cash payment owed on the latest date
following the occurrence of the event triggering such Excise Tax will be the
first cash payment to be reduced; (B) accelerated vesting of stock awards shall
be cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; (C) employee benefits shall then be
reduced in reverse chronological order such that the benefit owed on the latest
date following the occurrence of the event triggering such Excise Tax will be
the first benefit to be reduced; and (D) cash payments that are nonqualified
deferred compensation subject to Section 409A shall be reduced last and in
reverse chronological order such that the cash


11

--------------------------------------------------------------------------------




payment owed on the latest date following the occurrence of the event triggering
such Excise Tax will be the first cash payment to be reduced.
b)    280G Calculations. The Company shall appoint a nationally recognized
accounting firm to make the determinations required under this Section 9 and
perform the foregoing calculations. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Employee within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Employee) or such other time as requested by the Company or Employee. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Employee.
10.    Noncompetition, Etc. Provisions.
a)    Noncompetition. During the Term of this Agreement and for a period of
twelve (12) months commencing on the Termination Date, Employee agrees and
covenants that Employee shall not, directly or indirectly, undertake to become
an employee, officer, partner, consultant or otherwise be connected with any
entity for which, at such time or for the twelve (12) month period thereafter in
excess of fifteen percent (15%) of its business is primarily directed at
competition with the Company either within Hawaii or on routes to and from
Hawaii serviced by the Company, provided, however, for sake of clarity, Employee
shall not violate this provision if he is employed with overall responsibility
for a business area (such as marketing) which includes oversight and
responsibility for routes within Hawaii or on routes to and from Hawaii serviced
by the Company. Employee acknowledges and agrees that any intentional and
material breach of this non-competition provision shall entitle Employer to
immediately terminate payments pursuant to Section 8 of this Agreement and
lifetime travel benefits provided in Section 4(c) of this Agreement. If the
Company ceases operations on a permanent basis or if the Company ceases to make
payments to Employee pursuant to Section 8 hereof, the restrictions of this
section shall immediately terminate.
b)    Nondisparagement. During the Term of this Agreement and for a period of
twenty-four (24) months commencing on the Termination Date, each party agrees
that it/he shall not make any statements that disparage or tend to disparage the
other party, including, in the case of the Company, its products, services,
officers, employees, advisers or other business contacts. Employee acknowledges
and agrees that any intentional and material breach of this nondisparagement
provision shall entitle the Company to immediately terminate payments pursuant
to Section 8 of this Agreement and lifetime travel benefits provided in Section
4(c) of this Agreement, and if such disparagement is material and results in
damage to the Company, the Company may also seek repayment of amounts previously
paid to Employee pursuant to Section 8.
c)    Right to Company Materials. Employee agrees that all styles, designs,
lists, materials, books, files, reports, correspondence, records, and other
documents (“Company Materials”) used, prepared, or made available to Employee,
shall be and shall remain the property of the Company. Upon the termination of
employment or the expiration of this Agreement, all Company Materials shall be
returned immediately to the Company, and Employee shall not make or retain any
copies thereof.
d)    Antisolicitation. Employee promises and agrees that during the Term of
this Agreement and for the twenty-four (24) month period commencing on the
Termination Date, he will not


12

--------------------------------------------------------------------------------




influence or attempt to influence customers or suppliers of the Company or any
of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the Company, or any
subsidiary or affiliate of the Company.
e)    Soliciting Employees. During the Term of this Agreement and for the
twenty-four (24) month period commencing on the Termination Date, Employee
promises and agrees that he will not directly or indirectly solicit any of the
Company’s employees to work for any business, individual, partnership, firm,
corporation, or other entity in which Employee has any relationship.
11.    Merger or Other Change in Control. For purposes of this Agreement, a
“Change in Control” shall mean, with respect to the Company (the definition of
which, for sake of clarity, means either or both of HA or HH), any of the
following: (a) any person or persons acting together that would constitute a
“group” for purposes of Section 13(d) of the Securities Exchange Act of 1934,
beneficially own more than 40% of the total voting power of the stock of the
Company entitled to vote for the board of directors of the Company (the “Voting
Stock”) or economic interests in the Company, (b) the sale, transfer, assignment
or other disposition (including by merger or consolidation) by the shareholders
of HH, in one transaction or a series of related transactions, with the result
that the beneficial owners of the Voting Stock of or economic interests in HH
immediately prior to the transaction (or series) do not, immediately after such
transaction (or series) beneficially own Voting Stock representing more than 40%
of the voting power of all classes of Voting Stock of HH or any successor entity
of HH or economic interests in HH representing more than 40% of the economic
interests in HH or any Company or any successor entity of HH; (c) the sale or
other transfer (in one or a series of transactions) of all or substantially all
of the assets of the Company, (d) the dissolution or liquidation of the Company,
or (e) a change in the composition of the Board, as a result of which, fewer
than one-half of the incumbent directors (without including directors who are
appointed as part of the union contract) are directors who either (i) had been
directors, other than directors who are appointed as part of the union contract,
of the Company on the Renewal Effective Date (the “Original Directors”); or
(ii) were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the Original
Directors who were still in office at the time of the election or nomination or
directors whose election or nomination was previously so approved.
12.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by facsimile (with confirmation of
transmission), first class mail, certified or registered with return receipt
requested, or national, reputable overnight courier and shall be deemed to have
been duly given three (3) days after mailing or on the next business day
following delivery by overnight courier or transmission of a facsimile to the
respective persons named below:
If to HA:
Hawaiian Airlines, Inc.

c/o Ranch Capital, LLC
12730 High Bluff Drive, Suite 180
San Diego, California 92130
Attn: Chairman of the Board of Directors
with a copy to
Hawaiian Airlines, Inc.

3375 Koapaka Street, Suite G-350
Honolulu, HI 96819
Attn: General Counsel
If to HH:
Hawaiian Holdings, Inc.

c/o Ranch Capital, LLC
12730 High Bluff Drive, Suite 180


13

--------------------------------------------------------------------------------




San Diego, California 92130
Attn: Chairman of the Board of Directors
with a copy to
Hawaiian Holdings, Inc.

3375 Koapaka Street, Suite G-350
Honolulu, HI 96819
Attn: General Counsel
If to the Company, then to either HA or HH, as set forth above.
If to Employee:
Mark B. Dunkerley

at the last residential address known to the Company
with a copy to
Munger, Tolles & Olson

355 S. Grand Ave. 3500
Los Angeles, California 90071
Attn: Kevin Masuda
Tel: (213) 683-9287
Kevin.Masuda@mto.com
Either party may change such party’s address for notices by written notice duly
given pursuant hereto.
13.    Arbitration Clause/Attorneys’ Fees. Any controversy or claim arising out
of or relating to this Agreement shall be settled by expedited arbitration
administered by the DRS, Inc. in Honolulu, Hawaii, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. In the event judicial or quasi-judicial determination is necessary of
any dispute arising as to the parties’ rights and obligations hereunder, the
Company and Employee shall each bear its/his respective attorneys’ fees and
costs associated with such dispute. The Company shall reimburse Employee (or
directly pay) for all reasonable attorneys’ fees and expenses incurred in
connection with entering into and/or negotiating this Agreement, up to a maximum
of $45,000. Any such reimbursement or direct payment payable under this
Section 13 shall be made as soon as practicable after submission of such fee or
expense by Employee for payment; provided however, that in no event shall
reimbursement or direct payment be made later than the end of the year following
the year in which Employee pays such fee or expense.
14.    Termination of Prior Agreements. Except as specifically provided herein
(including, without limitation, Sections 3(b), 3(d) and 3(g)), this Agreement
terminates and supersedes any and all prior agreements and understandings
between the parties with respect to employment or with respect to the
compensation of Employee by the Company from and after the Renewal Effective
Date, including the Prior Agreement.
15.    Assignment; Successors. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the express provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.


14

--------------------------------------------------------------------------------




16.    Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of Hawaii applied without regard to the
choice of law principles thereof.
17.    Entire Agreement; Headings. This Agreement embodies the entire agreement
of the parties respecting the matters within its scope and may be modified only
in writing. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
18.    Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by the party against whom such modification
is charged.
19.    Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of is Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
20.    Indemnification. The Company shall indemnify and hold Employee harmless
to the maximum extent permitted by Section 145 of the Delaware General
Corporation Law and the Restated Articles of Incorporation and Amended Bylaws of
Hawaiian Airlines, Inc. and of Hawaiian Holdings, Inc. respectively. The Company
will maintain an Errors and Omissions insurance policy during the term of this
Agreement, which policy shall name Employee as an insured.
21.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
22.    Section 409A.
a)    General. This Agreement shall be interpreted, construed and administered
in a manner that satisfies the requirements of Section 409A of the Code and the
Department of Treasury Regulations and other guidance promulgated thereunder. It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided under this
Agreement will be subject to the additional tax imposed under Section 409A, and
any ambiguities in this Agreement will be interpreted to so comply. The Company
and Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Employee. All payments or
distributions under this Agreement shall be made on the date or during the
period specified herein for such payments, subject to Section 22(b) herein. To
the extent no date or period is specified, a payment or distribution shall be
made on or before the later of (i) the fifteenth day of the third month
following the end of Employee’s first taxable year in which the right to such
payment or distribution is no longer subject to a substantial risk of forfeiture
or (ii) the fifteenth day of the third month following the end of the Company’s
first taxable year in which the right to such payment or distribution is no
longer subject to a substantial risk of forfeiture (the “409A Limit”), except as
provided in Section 22(b) herein.


15

--------------------------------------------------------------------------------




b)    Specified Employee Delay. Each of the payments under this Agreement shall
be considered a separate payment for the purposes of Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if (a) Employee
is a “specified employee” within the meaning of Section 409A for the period in
which the payment or benefits under this Agreement would otherwise commence and
(b) any payment or benefit under this Agreement would otherwise subject Employee
to any tax, interest or penalty imposed under Section 409A, if the payment or
benefit would commence within six months of a termination of Employee’s
employment with the Company (the “Deferred Compensation Separation Benefits”),
then all such payments or benefits that would otherwise be paid during the first
six months after Employee’s separation from service within the meaning of
Section 409A shall be accumulated and shall be paid (together with, in the case
of any cash payment, interest credited at the Applicable Federal Rate in effect
as of the date of Employee’s separation from service) on the earlier of (1) the
first day which is at least six (6) months after Employee’s separation from
service within the meaning of Section 409A or (2) the date of Employee’s death
(as applicable, the “Specified Employee Payment Date”).
c)    Separation from Service. Notwithstanding anything to the contrary in this
Agreement, no Deferred Compensation Separation Benefits payable under this
Agreement will be considered due or payable until and unless Employee has a
“separation from service” within the meaning of Section 409A. Notwithstanding
anything herein to the contrary, if Employee dies following his “separation from
service” but prior to the six (6) month anniversary of the date of his
“separation from service,” then any Deferred Compensation Separation Benefits
delayed in accordance with this Section will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death, but not later
than ninety (90) days after the date of Employee’s death, and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.
23.    Withholding. The Company shall have the right to deduct and withhold from
all amounts payable or benefits provided to Employee (whether pursuant to this
Agreement or otherwise) all federal, state and local income and employment taxes
the Company believes is required to be so deducted and withheld. In the event
any compensation is paid or benefits are provided other than in cash, Employee
shall make arrangements satisfactory to the Company for the payment to the
Company of such income and employment taxes.
24.    Indemnity. From and after the Renewal Effective Date, the Company will
indemnify, defend, protect and hold Employee (and his heirs and executors)
harmless, from and against any and all costs, losses, liabilities, obligations,
damages, lawsuits, deficiencies, claims, demands and expenses (including
reasonable attorneys’ fees) arising out of, relating to or resulting in any way
from any breach of any representation or warranty of the Company in this
Agreement; provided, however, that this Section 24 shall not apply to any taxes
incurred by Employee due to such breach or payments hereunder.


16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this amended and restated Agreement
to be executed by its duly authorized representatives, and Employee has hereunto
signed this Agreement, on the dates set forth below.
EMPLOYEE
 
HAWAIIAN HOLDINGS, INC.
 
 
 
 
 
By:
/s/ Mark B. Dunkerley
 
By:
 /s/ Crystal Rose
 
 
 
 
 
Date:
12/24/2016
 
Name:
Crystal Rose
 
 
 
 
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
Date:
12/23/2016
 
 
 
 
 
 
 
 
HAWAIIAN AIRLINES, INC.
 
 
 
 
 
 
 
 
By:
/s/ Crystal Rose
 
 
 
 
 
 
 
 
Name:
Crystal Rose
 
 
 
 
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
Date:
12/23/2016







17

--------------------------------------------------------------------------------






EXHIBIT A
HAWAIIAN AIRLINES, INC./HAWAIIAN
HOLDINGS, INC./MARK B. DUNKERLEY
RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made between and among Hawaiian
Airlines, Inc., Hawaiian Holdings, Inc. (the “Company”), and Mark B. Dunkerley
(“Employee”).
WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the offer letter agreement by and
between Company and Employee (the “Employment Agreement”).
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.Termination. Employee’s employment from the Company terminated on
________________ (the “Termination Date”).
2.    Payment of Salary. Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee prior to the date on which Employee executed
this Agreement.
3.    Release.
(a)    Employee irrevocably and unconditionally releases Employer, its parent
corporation, successors, heirs, assigns, directors, shareholders, trustees,
officers, employees, servants, agents (and former directors, shareholders,
trustees, officers, employees, servants, and agents), attorneys, executors,
administrators, insurers, subsidiaries and affiliated companies from any and all
claims, charges, complaints, grievances, contracts, liabilities, obligations,
demands, promises, reimbursements, causes of action, costs, debts, expenses,
damages (including, but not limited to actual damages, compensatory damages,
special damages, liquidated damages, and punitive damages) of any kind directly
or indirectly, known or unknown, suspected or unsuspected, arising out of or
related to (i) the employment of Employee by Employer, (ii) the termination of
Employee’s employment or the circumstances leading up to Employee’s termination
of employment, and (iii) any other act or occurrence pre-dating Employee’s
execution of this Agreement.
(b)    Employee acknowledges and agrees that Employee has read this Agreement.
Employee also acknowledges and agrees that Employee understands the terms of
this Agreement. Employee further acknowledges and agrees that Employee is
entering into this Agreement deliberately, knowingly, and voluntarily, with full
knowledge of its significance, and with the express intention of effecting the
legal consequences relating to the extinguishment of all obligations. Employee
also acknowledges and agrees that Employer has advised Employee to seek the
advice of Employee’s own attorney prior to executing this Agreement regarding
the terms and conditions of this Agreement.
(c)    Employee understands that this Agreement releases Employer from all
liability, past or present, arising out of or related to Employee’s employment,
termination of employment and the circumstances leading up to Employee’s
termination of employment, and any other act or occurrence pre-dating Employee’s
execution of this Agreement, including, but not limited to, any rights or claims





--------------------------------------------------------------------------------





pursuant to (i) the Age Discrimination Act of 1967 (“ADEA”) (29 U.S.C. § 626, et
seq.), and any amendments thereto; (ii) the Civil Rights Act of 1964 (“Title
VII”) (42 U.S.C. § 2000e, et seq.), and any amendments thereto; (iii) the Civil
Rights Statutes (42 U.S.C. §§ 1981, 1981a, and 1988), and any amendments
thereto; (iv) the Americans with Disabilities Act of 1990 (“ADA”) (42 U.S.C. §
12101, et seq.), and any amendments thereto; (v) the Employee Retirement Income
Security Act (“ERISA”) (29 U.S.C. §1001 et seq.), and any amendments thereto;
(vi) Hawaii’s Employment Practices Act (Haw. Rev. Stat. ch. 378), and any
amendments thereto; (vii) all applicable state and federal wage and hour laws,
and any amendments thereto; (viii) all claims based on common law sounding in
tort, contract, implied contract, negligence and/or gross negligence, including,
but not limited to promissory estoppel, quantum meruit, libel/slander,
defamation, misrepresentation, emotional distress (negligent or intentional)
fraud or deceit, unpaid wages, equitable claims, breach of contract, breach of
the covenant of good faith and fair dealing, breach of fiduciary duty, wrongful
discharge and/or termination, and violation of public policy; and (ix) any claim
for attorneys’ fees or costs.
Employee understands that nothing contained in this Agreement shall prohibit
Employee from (i) bringing any action to enforce the terms of this Agreement or
severance and other benefits due pursuant to the Employment Agreement or to
enforce his other vested benefits and rights under the Company’s benefit plans
in accordance with the terms of such plans and the Employment Agreement; (ii)
filing a timely charge or complaint with the Hawaii Civil Rights Commission
(“HCRC”) or the Equal Employment Opportunity Commission (“EEOC”) regarding the
validity of the Agreement; or (iii) filing a timely charge or complaint with the
HCRC or the EEOC or participating in any investigation or proceeding conducted
by the HCRC or the EEOC regarding any claim of employment discrimination. This
release does not extend to any severance or other obligations due Employee under
the Employment Agreement or to Employee’s vested rights and benefits under the
Company’s benefit plans in accordance with the terms of such plans and the
Employment Agreement. Nothing in this Agreement waives Employee’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.
(d)    Employee acknowledges and understands that there is a risk that
subsequent to the execution of this Agreement, Employee may incur or suffer
loss, damages, or injuries that are in some way related to or arising out of
Employee’s employment with Employer or the termination thereof, but that are
unknown and unanticipated at the time this Agreement is signed. Accordingly,
Employee hereby assumes these risks and that this Agreement shall apply to all
such unknown or unanticipated claims.
(e)    Employee acknowledges and understands that Employee is not waiving any
future rights or claims that might arise after the date this Agreement is signed
by Employee.
(f)    Employee acknowledges and understands that Employer does not make nor has
made any representations to force or induce Employee to sign this Agreement
other than what is specifically provided for in this Agreement. Furthermore,
Employee acknowledges and understands that Employee is under no obligation to
sign this Agreement.
4.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Employee and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the
effective date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Employee was already entitled. Employee further acknowledges that he
has been advised by this writing that (a) he should


A-2




 

--------------------------------------------------------------------------------





consult with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Employee
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
Any revocation should be in writing and delivered to the Vice-President of Human
Resources at the Company by close of business on the seventh day from the date
that Employee signs this Agreement.
5.    No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
6.    No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
7.    Arbitration. The parties hereto agree that any and all disputes arising
out of the terms of this Agreement, their interpretation, and any of the matters
herein released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Employment Agreement.
8.    Effective Date. This Agreement is effective eight (8) days after it has
been signed by all parties hereto.
9.    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties hereto
acknowledge that:
(a)    They have read this Agreement;
(b)    They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)    They understand the terms and consequences of this Agreement and of the
releases it contains; and
(d)    They are fully aware of the legal and binding effect of this Agreement.
10.    Confidential Information and Trade Secrets. Employee agrees that, during
Employee’s employment by Employer, Employee received and was privy to
confidential information and trade secrets. Employee agrees that Employee shall
hold in confidence and not disclose to any unauthorized person any knowledge or
information of a confidential nature and any trade secret with respect to the
business of Employer acquired and possessed by Employee and shall not disclose,
publish, or make use


A-3




 

--------------------------------------------------------------------------------





of the same without the prior express written consent of Employer. For avoidance
of doubt, the restrictions of this paragraph are subject to the express
exclusion for Protected Activity in the Company’s Code of Business Ethics and
Conduct.
11.    Assignment. This Agreement is personal as to Employee and shall not be
assignable by Employee.
12.    Modification. This Agreement may not be changed, altered, modified, or
amended orally, but only by an instrument in writing signed by the party against
whom enforcement of any change, alteration, modification, or amendment is
sought.
13.    No Bar or Waiver. No delay or omission on the part of Employer or
Employee in exercising any right under this Agreement shall operate as a waiver
of such right or of any other right either may have. A waiver on one occasion
shall not be construed as a bar to or waiver of any right on any future
occasion.
14.    Headings. Paragraph headings are not to be considered part of this
Agreement and are included solely for convenience and form no part of this
Agreement or affect the interpretation thereof.
15.    Notices. All notices, requests, demand, and other communications
hereunder shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, with postage prepaid.
16.    Entire Agreement. This Agreement, the severance and post-termination
obligation provisions of the Employment Agreement (e.g., Sections 7, 8 and 9
provisions), and Employee’s equity compensation agreements and other benefit
plans contain the entire understanding of Employee and Employer, and fully
supersede any and all prior agreements or understandings pertaining to the
subject matter of this Agreement. Each of the parties hereto acknowledges that
no party or agent of any party has made any promise, representation or warranty
whatsoever, either expressed or implied, not contained in this Agreement
concerning the subject matter hereof to induce any other party to execute this
Agreement, and each of the parties hereto acknowledges that it has not executed
this Agreement in reliance upon any such promises, representations or warranties
not specifically contained in this Agreement.
17.    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and to the successors and assigns of Employer.
18.    Applicable Law. This Agreement is being delivered in and shall be
construed and enforceable in accordance with the laws of the State of Hawaii.
19.    Miscellaneous. If any term, covenant, or agreement in this Agreement or
any application thereof shall be held to be invalid or unenforceable, the
remainder of this Agreement and any other application of such term, covenant, or
agreement shall not be affected thereby. No party shall be deemed to be the
drafter of this Agreement and this Agreement shall not be construed for or
against any of the parties.


A-4




 

--------------------------------------------------------------------------------





IN WITNESS THEREOF, parties hereto have executed this Agreement on the dates set
forth below.
EMPLOYEE        HAWAIIAN HOLDINGS, INC.
By:            By:                
Date:         Name:     
Title:             
Date:             
HAWAIIAN AIRLINES, INC.
By:                
Name:     
Title:                 
Date:                 




A-5




 